Case 1:19-cv-01868-NRN Document 4 Filed 06/27/19 USDC Colorado Page 1 of 13




     DISTRICT COURT, DENVER COUNTY, COLORADO
     1437 Bannock Street
     Denver, Colorado 80202                  DATE FILED: May 24, 2019 7:15 PM
     Telephone: (720) 865-8301               FILING ID: D5FAF3216E053
                                                             CASE NUMBER: 2019CV32070

     MARJORIE ROESINGER and STEPHEN J. ROESINGER,
     Plaintiffs

     v.

     PETCO ANIMAL SUPPLIES, INC., a Delaware corporation,              Court Use Only 
     PETCO ANIMAL SUPPLIES STORES, INC., a Delaware
     corporation, D.H. PACE COMPANY, INC., dba DOOR
     CONTROL SERVICES, a Delaware corporation, and
     STANLEY ACCESS TECHNOLOGIES LLC, a foreign
     limited liability company.
     Defendants

     Jeffrey A. Springer, Reg. No. 6793
     Matthew M. Holycross, Reg. No. 40463
                                                                   Case Number:
     SPRINGER & STEINBERG, P.C.
     1600 Broadway, Suite 1200
     Denver, Colorado 80202                                        Division:
     Telephone: (303) 861-2800; Facsimile: (303) 832-7116
     E-mail: jspringer@springersteinberg.com
             mholycross@springersteinberg.com

     Phil Harding, Reg. No. 20411
     Chris Parrish, Reg. No. 44874
     HARDING & ASSOCIATES, P.C.
     730 17th Street, #650
     Denver, Colorado 80202
     Telephone: (303) 762-9500
     E-mail: phil@hlaw.org
              chris@hlaw.org
     Counsel for Plaintiffs


                     COMPLAINT FOR DAMAGES AND JURY DEMAND


           COMES NOW, Plaintiffs, Marjorie Roesinger and Stephen J. Roesinger, by and through
   their counsel of record, for their Complaint for Damages and Jury Demand against Defendants,
   state and alleges as follows:




                                        Exhibit A
Case 1:19-cv-01868-NRN Document 4 Filed 06/27/19 USDC Colorado Page 2 of 13




                                            I. PARTIES

        1.      Plaintiff Marjorie Roesinger (“Marjorie”) is a natural person and is a resident and
citizen of the State of Colorado, residing at 5699 S. Cedarwood Road, Greenwood Village, CO
80121.

        2.      Plaintiff Stephen J. Roesinger (“Stephen”) is a natural person and is a resident and
citizen of the State of Colorado, residing at 5699 S. Cedarwood Road, Greenwood Village, CO
80121.

       3.     Plaintiffs Marjorie Roesinger and Stephen Roesinger are married, and were married
as of August 26, 2017.

        4.      Defendant Petco Animal Supplies, Inc. and Defendant Animal Supplies Stores, Inc.
(collectively referred to as the “Petco Defendants”) are corporations licensed and organized under
the laws of Delaware. The Petco Defendants are authorized to do business and were doing business
in Colorado at all relevant times herein. The Petco Defendants’ principal place of business is
located at 10850 Via Frontera, San Diego, California 92127 and their principal mailing office is
located at 654 Richland Hills Drive, San Antonio, Texas 78245. The Petco Defendants’ registered
agent is Corporation Service Company, located at 1900 W. Littleton Boulevard, Littleton,
Colorado 80120.

       5.      Defendant D.H. Pace Company, Inc., dba Door Control Services (“DH Pace”) is a
foreign corporation and was organized under the laws of Delaware. DH Pace is authorized to do
business and was doing business in Colorado at all relevant times herein. DH Pace’s principal
place of business is located at 4200 Monaco Street, Denver, Colorado 80216 and its principal
mailing office is located at 1901 East 19th Street, Olathe, Kansas 66061. DH Pace’s registered
agent is Corporation Service Company, located at 1900 W. Littleton Boulevard, Littleton,
Colorado 80120.

         6.     Defendant Stanley Access Technologies LLC (“Stanley”) is a foreign limited
liability company licensed and organized under the laws of Delaware. Stanley is authorized to do
business and was doing business in Colorado at all relevant times herein. Stanley’s principal place
of business is located at 1000 Stanley Drive, New Britain, Connecticut 06053. Stanley’s registered
agent is Corporation Service Company, located at 1900 W. Littleton Boulevard, Littleton,
Colorado 80120.

                                  II. JURISDICTION AND VENUE

       7.      Jurisdiction is proper for Plaintiffs’ claims against Defendants pursuant to C.R.S.
§13-1-124.
Case 1:19-cv-01868-NRN Document 4 Filed 06/27/19 USDC Colorado Page 3 of 13




       8.      Venue in Denver County, State of Colorado, is proper pursuant to C.R.C.P. 98
because the incident giving rise to this Complaint occurred at 8100 W. Crestline Avenue, Littleton,
Colorado 80123, Denver County.

                                   III. GENERAL ALLEGATIONS

       9.      Plaintiffs hereby incorporate all the preceding allegations as if fully set forth herein.

       10.     As of August 26, 2017, the Petco Defendants were retailers operating out of a
building on the real property located at 8100 W. Crestline Avenue, Littleton, Colorado 80123 (the
“Property”).

       11.     To enter or exit the retail store on the Property (the “Store”), customers had to walk
through a set of automatic sliding doors, walk through a small enclosed atrium, and then walk
through a second set of automatic sliding doors.

        12.    The two sets of automatic sliding doors at the Store included sensors and other
electronic equipment to operate the automatic sliding doors (the configuration of two sets of
automatic sliding doors, sensors, and operating electronic equipment is collectively referred to as
the “Automatic Doors”).

       13.    Upon information and belief, the Automatic Doors at the Store were designed,
researched, manufactured, tested, advertised, promoted, marketed, sold, installed, and distributed
by Stanley.

        14.    Upon information and belief, the Automatic Doors at the Store were the same
automatic sliding doors, sensors, and equipment that was originally installed at the Store and were
not replaced at any point prior to August 26, 2017.

       15.     Upon information and belief, the Automatic Doors were maintained, repaired,
serviced, cleaned, adjusted, or otherwise cared for by the Petco Defendants and/or DH Pace prior
to August 26, 2017.

        16.    On August 26, 2017, Marjorie and Stephen planned to visit the Store to purchase
items from the Petco Defendants.

       17.    Marjorie was using her walker to ambulate from Plaintiffs’ car to the Automatic
Doors and enter the Store.

       18.     Stephen was walking in front of Marjorie and entered the Automatic Doors before
Marjorie.

        19.     Stephen walked through the first set of automatic sliding doors, into the atrium, and
partially through the second set of automatic sliding doors.

       20.     The Automatic Doors opened for Stephen and did not close on him.
Case 1:19-cv-01868-NRN Document 4 Filed 06/27/19 USDC Colorado Page 4 of 13




          21.   Marjorie followed Stephen through the first set of automatic sliding doors.

       22.    The first set of automatic sliding doors unexpectedly closed forcefully on
Marjorie’s walker, knocking her to the ground, causing her to strike her head.

          23.   Marjorie suffered serious and significant injuries when the Automatic Doors closed
on her.

        24.    The Automatic Doors unexpectedly and forcefully closed on Marjorie while she
was in the doors because they failed to stay open for enough time to allow Marjorie to pass through
the Automatic Doors without being struck.

       25.     To operate safely, the Automatic Doors should remain open if the doorway is
obstructed or someone is inside the doorway between the sliding doors.

       26.     To operate safely, the Automatic Doors should not close if the doorway is
obstructed or someone is inside the doorway between the sliding doors.

        27.    Automatic sliding doors that close when the doorway is obstructed or someone is
inside the doorway between the sliding doors are not operating safely, regardless of how the doors
are designed or manufactured.

        28.   Automatic sliding doors that close when the doorway is obstructed or someone is
inside the doorway between the sliding doors are not operating as designed, manufactured, or
installed.

       29.    Safety, design, manufacturing, and installation standards concerning the Automatic
Doors provide that properly maintained automatic sliding doors will not close if there is something
or someone obstructing the doorway.

       30.     The Automatic Doors closed unexpectedly and forcefully while Marjorie was
obstructing the doorway on August 26, 2017.

       31.    Defendants did not adequately or properly warn Plaintiffs that the Automatic Doors
might close unexpectedly even when the doorway was obstructed.

          32.   Plaintiffs acted reasonably when entering the Store on August 26, 2017.

       33.      Plaintiffs did not contribute to the Automatic Doors closing on Marjorie on August
26, 2017.

          34.   Plaintiffs did not contribute, in whole or in part, to their injuries or damages.

          35.   Plaintiffs reasonably mitigated their injuries and damages.
Case 1:19-cv-01868-NRN Document 4 Filed 06/27/19 USDC Colorado Page 5 of 13




                                    IV. CLAIMS FOR RELIEF

                                FIRST CLAIM FOR RELIEF
                    (Premises Liability Claim against the Petco Defendants)

        36.     Plaintiffs hereby incorporate all the preceding allegations as if fully set forth herein.

        37.     On August 26, 2017, Plaintiffs were walking into the Store at the Property to
conduct business in which both Plaintiffs and the Petco Defendants were mutually interested,
and/or the Petco Defendants expressly or impliedly represented that the public, including
Plaintiffs, were requested, expected, or intended to enter or remain on the Property.

        38.    Accordingly, on August 26, 2017, Plaintiffs were invitees of the Petco Defendants,
as defined by C.R.S. § 13-21-115(5)(a).

         39.   At all times relevant herein, the Petco Defendants were legally responsible for the
activities conducted or circumstances existing on the Property and within the Store.

      40.    At all times relevant herein, and specifically on August 26, 2017, the Petco
Defendants were “landowners” of the Property, as defined by C.R.S. § 13-21-115(1).

        41.    Under C.R.S § 13-21-115(3)(c)(1), the Petco Defendants owed Plaintiffs, invitees
of the Property, a duty to use reasonable care to protect them from dangerous conditions about
which the landowner knew or should have known.

        42.    The Petco Defendants knew or should have known that the Automatic Doors were
not properly selected, installed, maintained, cleaned, cared for, set, adjusted, calibrated, inspected,
or otherwise were not reasonably operable.

       43.    The Petco Defendants knew or should have known that the Automatic Doors
created a dangerous condition on the Property.

        44.     The Petco Defendants unreasonably failed to take reasonable steps to protect
Plaintiffs from the dangerous condition on the Property created by the Automatic Doors by failing
to properly select, install, maintain, clean, care for, set, adjust, calibrate, inspect, or otherwise keep
them reasonably operable.

        45.     The Petco Defendants’ failure to use reasonable care to protect Plaintiffs from the
dangerous conditions on the Property about which they knew or should have known caused
Plaintiffs to sustain injuries and damages.

        46.    As a direct and proximate result of the Petco Defendants’ action or inaction,
Plaintiffs sustained serious bodily and mental injuries, physical impairments, physical
disfigurement, pain and suffering, physical disability, loss of enjoyment of life, physical and
mental pain and suffering, emotional distress, and losses of consortium, in amounts to be
determined at the time of trial.
Case 1:19-cv-01868-NRN Document 4 Filed 06/27/19 USDC Colorado Page 6 of 13




        47.    As a direct and proximate result of the Petco Defendants’ action or inaction,
Plaintiffs incurred substantial medical and rehabilitation expenses in the past and will incur
medical and rehabilitation expenses in the future, in amounts to be determined at the time of trial.

       48.     Plaintiffs are entitled to recover all their damages and losses in amounts to be
determined at the time of trial.

WHEREFORE, Plaintiffs, Marjorie Roesinger and Stephen J. Roesinger, pray for judgment in
their favor and against the Petco Defendants for general and special damages as proven at trial,
pre-judgment interest from August 26, 2017, post-judgment interest as provided for by law, costs,
expert witness fees and all other damages to be determined at trial, loss of consortium damages,
and for such other and further relief as the Court deems just and proper in the premises.

                               SECOND CLAIM FOR RELIEF
             (Negligence – plead in the alternative – against the Petco Defendants)

       49.     Plaintiffs hereby incorporate all the preceding allegations as if fully set forth herein.

        50.      Plaintiffs plead negligence in the alternative, should the Court or jury determine
that this is not a case that falls within the Premises Liability Act.

        51.    The Petco Defendants owed the patrons of the Property, including Plaintiffs, a duty
of reasonable care under the circumstances to protect them from dangers present on the Property,
including the Automatic Doors.

       52.     The Petco Defendants breached its duty of due care owed to Plaintiffs by allowing
the Automatic Doors to be in a state where they were not properly selected, installed, maintained,
cleaned, cared for, set, adjusted, calibrated, inspected, or otherwise were not reasonably operable.

        53.     The Petco Defendants’ breach of their duty owed to Plaintiffs caused Plaintiffs to
sustain injuries and damages.

        54.    As a direct and proximate result of the Petco Defendants’ actions, Plaintiffs
sustained, and will continue to endure, serious bodily and mental injuries, physical impairments,
physical disfigurement, pain and suffering, physical disability, loss of enjoyment of life, physical
and mental pain and suffering, emotional distress, and losses of consortium, in amounts to be
determined at the time of trial.

        55.     As a direct and proximate result of the Petco Defendants’ actions, Plaintiffs
incurred substantial medical and rehabilitation expenses in the past and will incur medical and
rehabilitation expenses in the future, in amounts to be determined at the time of trial.

       56.     Plaintiffs are entitled to recover all their damages and losses in amounts to be
determined at the time of trial.
Case 1:19-cv-01868-NRN Document 4 Filed 06/27/19 USDC Colorado Page 7 of 13




WHEREFORE, Plaintiffs, Marjorie Roesinger and Stephen J. Roesinger, pray for judgment in
their favor and against the Petco Defendants for general and special damages as proven at trial,
pre-judgment interest from August 26, 2017, post-judgment interest as provided for by law, costs,
expert witness fees and all other damages to be determined at trial, loss of consortium damages,
and for such other and further relief as the Court deems just and proper in the premises.

                                THIRD CLAIM FOR RELIEF
                            (Negligence against Defendant DH Pace)

       56.     Plaintiffs hereby incorporate all the preceding allegations as if fully set forth herein.

        57.    DH Pace owed patrons of the Store, including Plaintiffs, a duty of reasonable care
under the circumstances to protect them from the dangers created by the improperly selected,
installed, maintained, cleaned, cared for, set, adjusted, calibrated, inspected, or otherwise
inoperable Automatic Doors at the Store.

        58.      DH Pace breached its duty of due care owed to Plaintiffs by failing to properly
select, install, maintain, clean, care for, set, adjust, calibrate, inspect, or otherwise keep them
reasonably operable.

      59.    DH Pace’s breach of its duty owed to Plaintiffs caused Plaintiffs to sustain injuries
and damages.

        60.     As a direct and proximate result of DH Pace’s actions, Plaintiffs sustained serious
bodily injuries, physical impairments, physical disfigurement, pain and suffering, physical
disability, loss of enjoyment of life, physical and mental pain and suffering, emotional distress,
and losses of consortium, in amounts to be determined at the time of trial.

       61.     As a direct and proximate result of DH Pace’s actions, Plaintiffs incurred
substantial medical and rehabilitation expenses in the past and will incur medical and rehabilitation
expenses in the future, in amounts to be determined at the time of trial.

       62.     Plaintiffs are entitled to recover all their damages and losses in amounts to be
determined at the time of trial.

WHEREFORE, Plaintiffs, Marjorie Roesinger and Stephen J. Roesinger, pray for judgment in
their favor and against Defendant DH Pace for general and special damages as proven at trial, pre-
judgment interest from August 26, 2017, post-judgment interest as provided for by law, costs,
expert witness fees and all other damages to be determined at trial, loss of consortium damages,
and for such other and further relief as the Court deems just and proper in the premises.

                              FOURTH CLAIM FOR RELIEF
             (Strict Product Liability—Design Defect against Defendant Stanley)

       63.     Plaintiffs hereby incorporate all the preceding allegations as if fully set forth herein.
Case 1:19-cv-01868-NRN Document 4 Filed 06/27/19 USDC Colorado Page 8 of 13




       64.    Stanley designed, researched, manufactured, tested, advertised, promoted,
marketed, sold, installed, and distributed the Automatic Doors at the Store.

        65.    The Automatic Doors that Stanley designed, researched, manufactured, tested,
advertised, promoted, marketed, sold, installed, and distributed were in an unsafe, defective, and
unreasonably dangerous condition, which was dangerous to users who had to use the doors,
including the Plaintiffs.

        66.    The Automatic Doors that Stanley designed, researched, manufactured, tested,
advertised, promoted, marketed, sold, installed, and distributed were in an unsafe, defective, and
unreasonably dangerous condition at the time they left Stanley’s possession.

       67.    The Automatic Doors were expected to and did reach the usual consumers,
handlers, and persons coming into contact with said product without substantial change in the
condition in which it was designed, produced, manufactured, sold, distributed, and marketed by
Stanley.

       68.     The Automatic Doors’ unsafe, defective, and unreasonably dangerous condition
was a direct and proximate cause of Plaintiffs’ injuries.

       69.    The Automatic Doors failed to perform as safely as an ordinary consumer would
expect when used in an intended or reasonably foreseeable manner.

        70.    Plaintiffs’ injuries resulted from the use of the Automatic Doors, which use was
both intended and reasonably foreseeable by Stanley.

       71.    The Automatic Doors posed a risk of danger and possible death inherent in its
design which outweighed the benefits of that design.

       72.    The Automatic Doors were defective and unsafe, and Stanley knew or had reason
to know that they were defective and unsafe, especially when used in the form and manner as
provided by Stanley.

       73.    Stanley knew, or should have known, that the Automatic Doors were in a defective
condition and were unreasonably dangerous and unsafe.

        74.    The Automatic Doors were defective in design and formulation because they were
not reasonably fit, suitable, or safe for their intended purpose, their foreseeable risks exceed the
benefits associated with their design, and they lacks efficacy, posed a greater likelihood of injury
or death and were more dangerous than other available devices indicated for the same conditions
and uses.

       75.    Stanley failed to test and study, or insufficiently tested or studied, the Automatic
Doors before placing them in the stream of commerce.
Case 1:19-cv-01868-NRN Document 4 Filed 06/27/19 USDC Colorado Page 9 of 13




        76.    The Automatic Doors at the Store were being used for their intended purposes and
in the intended manner, namely for use as automatic sliding doors to enter and exit the Store.

       77.   Stanley, with this knowledge, voluntarily designed its Automatic Doors in a
dangerous condition for public use, and in particular, for use by Plaintiffs.

       78.     Stanley had a duty to create a product that was not unreasonably dangerous for its
normal, foreseeable, and intended use.

        79.     Stanley designed, researched, manufactured, tested, advertised, promoted,
marketed, sold, installed, and distributed a defective product which, when used in its intended or
reasonably foreseeable manner, created an unreasonable risk to the health of consumers and to
Plaintiffs in particular, and Stanley is therefore strictly liable to Plaintiffs for the injuries and
damages that they sustained.

       80.     There was a safer alternative design for the Automatic Doors that was both
technologically and economically feasible that would have eliminated or substantially reduced the
damage that Plaintiffs sustained.

       81.     As a direct and proximate result of Stanley’s improper design of the Automatic
Doors, Plaintiffs sustained, and will continue to endure, serious bodily and mental injuries,
physical impairments, physical disfigurement, pain and suffering, physical disability, loss of
enjoyment of life, physical and mental pain and suffering, emotional distress, and losses of
consortium, in amounts to be determined at the time of trial.

       82.     As a direct and proximate result of Stanley’s improper design of the Automatic
Doors, Plaintiffs incurred substantial medical and rehabilitation expenses in the past and will incur
medical and rehabilitation expenses in the future, in amounts to be determined at the time of trial.

       83.     Plaintiffs are entitled to recover all their damages and losses in amounts to be
determined at the time of trial.

WHEREFORE, Plaintiffs, Marjorie Roesinger and Stephen J. Roesinger, pray for judgment in
their favor and against Defendant Stanley for general and special damages as proven at trial, pre-
judgment interest from August 26, 2017, post-judgment interest as provided for by law, costs,
expert witness fees and all other damages to be determined at trial, loss of consortium damages,
and for such other and further relief as the Court deems just and proper in the premises.

                                FIFTH CLAIM FOR RELIEF
        (Strict Product Liability—Manufacturing Defect against Defendant Stanley)

       84.     Plaintiffs hereby incorporate all the preceding allegations as if fully set forth herein.

       85.    Stanley designed, researched, manufactured, tested, advertised, promoted,
marketed, sold, installed, and distributed the Automatic Doors at the Store.
Case 1:19-cv-01868-NRN Document 4 Filed 06/27/19 USDC Colorado Page 10 of 13




        86.    The Automatic Doors that Stanley designed, researched, manufactured, tested,
advertised, promoted, marketed, sold, installed, and distributed were in an unsafe, defective, and
unreasonably dangerous condition at the time they left Stanley’s possession.

       87.    The Automatic Doors were expected to and did reach the usual consumers,
handlers, and persons coming into contact with said product without substantial change in the
condition in which they were designed, produced, manufactured, sold, distributed, installed, and
marketed by Stanley.

        88.     The Automatic Doors at the Store were defective in their manufacture when they
left Stanley’s possession in that they deviated from product specifications, posing a serious risk
that they could fail by closing on patrons entering and exiting the Store, thereby giving rise to
physical injury, pain and suffering, and debilitation.

        89.     As a direct and proximate result of Stanley’s improper manufacturing of the
Automatic Doors, Plaintiffs sustained, and will continue to endure, serious bodily and mental
injuries, physical impairments, physical disfigurement, pain and suffering, physical disability, loss
of enjoyment of life, physical and mental pain and suffering, emotional distress, and losses of
consortium, in amounts to be determined at the time of trial.

       90.      As a direct and proximate result of Stanley’s improper manufacturing of the
Automatic Doors, Plaintiffs incurred substantial medical and rehabilitation expenses in the past
and will incur medical and rehabilitation expenses in the future, in amounts to be determined at
the time of trial.

       91.     Plaintiffs are entitled to recover all their damages and losses in amounts to be
determined at the time of trial.

WHEREFORE, Plaintiffs, Marjorie Roesinger and Stephen J. Roesinger, pray for judgment in
their favor and against Defendant Stanley for general and special damages as proven at trial, pre-
judgment interest from August 26, 2017, post-judgment interest as provided for by law, costs,
expert witness fees and all other damages to be determined at trial, loss of consortium damages,
and for such other and further relief as the Court deems just and proper in the premises.

                                 SIXTH CLAIM FOR RELIEF
             (Strict Product Liability—Failure to Warn against Defendant Stanley)

       92.      Plaintiffs hereby incorporate all the preceding allegations as if fully set forth herein.

       93.    Stanley designed, researched, manufactured, tested, advertised, promoted,
marketed, sold, installed, and distributed the Automatic Doors at the Store.

        94.     The Automatic Doors were defective due to inadequate warnings because Stanley
knew or should have known that the Automatic Doors could fail by closing on patrons while
entering or exiting the doors and therefore cause physical injury, pain and suffering, and
debilitation to users of the doors, including Plaintiffs.
Case 1:19-cv-01868-NRN Document 4 Filed 06/27/19 USDC Colorado Page 11 of 13




      95.    Despite this knowledge or constructive knowledge, Stanley failed to give
consumers and landowners adequate warning of such risks attendant to the Automatic Doors.

       96.     The Automatic Doors at the Store were used in a manner consistent with their
intended or reasonably foreseeable uses.

        97.     As a direct and proximate result of Stanley’s failure to warn concerning the
Automatic Doors, Plaintiffs sustained, and will continue to endure, serious bodily and mental
injuries, physical impairments, physical disfigurement, pain and suffering, physical disability, loss
of enjoyment of life, physical and mental pain and suffering, emotional distress, and losses of
consortium, in amounts to be determined at the time of trial.

       98.      As a direct and proximate result of Stanley’s failure to warn concerning the
Automatic Doors, Plaintiffs incurred substantial medical and rehabilitation expenses in the past
and will incur medical and rehabilitation expenses in the future, in amounts to be determined at
the time of trial.

       99.     Plaintiffs are entitled to recover all their damages and losses in amounts to be
determined at the time of trial.

WHEREFORE, Plaintiffs, Marjorie Roesinger and Stephen J. Roesinger, pray for judgment in
their favor and against Defendant Stanley for general and special damages as proven at trial, pre-
judgment interest from August 26, 2017, post-judgment interest as provided for by law, costs,
expert witness fees and all other damages to be determined at trial, loss of consortium damages,
and for such other and further relief as the Court deems just and proper in the premises.

                               SEVENTH CLAIM FOR RELIEF
                             (Negligence against Defendant Stanley)

       100.    Plaintiffs hereby incorporate all the preceding allegations as if fully set forth herein.

        101. Stanley owed members of the public who used the Automatic Doors to enter and
exit the Store, including Plaintiffs, a duty of reasonable care under the circumstances in designing,
researching, manufacturing, marketing, supplying, promoting, selling, testing, quality assurance,
quality control, installing, and distribution of the Automatic Doors into the stream of commerce,
including a duty to assure that the Automatic Doors would not cause harm to the foreseeable users
of the Automatic Doors, including Plaintiffs.

        102. Stanley failed to exercise reasonable care in designing, researching, manufacturing,
marketing, supplying, promoting, selling, testing, quality assurance, quality control, installing, and
distribution of the Automatic Doors into the stream of commerce.

       103. Stanley knew or should have known that foreseeable users of the Automatic Doors
were at risk of suffering harmful effects of the Automatic Doors, including having the doors
unexpectedly close on them while inside the doors.
Case 1:19-cv-01868-NRN Document 4 Filed 06/27/19 USDC Colorado Page 12 of 13




       104. Stanley breached its duty owed to Plaintiffs, as foreseeable users of the Automatic
Doors at the Store, in the following ways, without limitation:

          a. Negligently designing the Automatic Doors in a manner that was dangerous to
             those individuals who used the doors;

          b. Designing, manufacturing, producing, creating, and promoting the Automatic
             Doors without adequately, sufficiently, or thoroughly testing them;

          c. Failing to conduct a sufficient testing program to determine whether or not the
             Automatic Doors were safe for use;

          d. Marketing and selling the Automatic Doors when Stanley knew or should have
             known that they were unsafe and unfit for use because of the dangers they presented
             to users;

          e. Selling the Automatic Doors without undergoing proper and sufficient tests to
             determine the dangers to users;

          f. Failing to adequately and correctly warn users, including Plaintiffs, of the dangers
             of the Automatic Doors;

          g. Failing to recall the dangerous and defective Automatic Doors at the earliest date
             that it became known that the Automatic Doors were dangerous and defective;

          h. Representing that the Automatic Doors were safe for use for their intended purpose,
             when in fact, they were unsafe;

          i. Manufacturing or producing the Automatic Doors in a manner that was dangerous
             to those individuals who had to use the doors;

          j. Assembling or installing the Automatic Doors in a manner that was dangerous to
             those individuals who had to use the doors;

          k. Under-reporting, underestimating, and downplaying the serious risks and dangers
             posed by the Automatic Doors;

          l.    Failing to use care in designing and manufacturing the Automatic Doors so as to
               avoid the risks to individuals who had to use the doors;

          m. Failing to accompany the Automatic Doors with proper warnings;

          n. Failing to accompany the Automatic Doors with proper instructions for use; and

          o. Failing to conduct adequate testing to determine the safety of the Automatic Doors.
Case 1:19-cv-01868-NRN Document 4 Filed 06/27/19 USDC Colorado Page 13 of 13




       105. Despite Stanley’s knowledge or constructive knowledge of the Automatic Doors’
propensity to cause harm to individuals that had to use the doors, Stanley continued to market,
manufacture, distribute, install, and sell the Automatic Doors.

        106. Stanley knew or should have known that users of the Automatic Doors, including
Plaintiffs, would suffer foreseeable injury and would be at increased risk of suffering an injury as
a result of Stanley’s breach of the duty owed to Plaintiffs and Stanley’s failure to exercise
reasonable and ordinary care.

        107. As a direct and proximate result of Stanley’s actions, Plaintiffs sustained, and will
continue to endure, serious bodily and mental injuries, physical impairments, physical
disfigurement, pain and suffering, physical disability, loss of enjoyment of life, physical and
mental pain and suffering, emotional distress, and losses of consortium, in amounts to be
determined at the time of trial.

        108. As a direct and proximate result of Stanley’s actions, Plaintiffs incurred substantial
medical and rehabilitation expenses in the past and will incur medical and rehabilitation expenses
in the future, in amounts to be determined at the time of trial.

       109. Plaintiffs are entitled to recover all their damages and losses in amounts to be
determined at the time of trial.

WHEREFORE, Plaintiffs, Marjorie Roesinger and Stephen J. Roesinger, pray for judgment in
their favor and against Defendant Stanley for general and special damages as proven at trial, pre-
judgment interest from August 26, 2017, post-judgment interest as provided for by law, costs,
expert witness fees and all other damages to be determined at trial, loss of consortium damages,
and for such other and further relief as the Court deems just and proper in the premises.

                                                      V. JURY DEMAND

          Plaintiffs hereby demands a trial to a jury of six (6) concerning all issues so triable.

DATED May 24, 2019.                                            Respectfully submitted,

SPRINGER & STEINBERG, P.C.                                     HARDING & ASSOCIATES, P.C.

E-Filed and/or E-Served pursuant to C.R.C.P. 121, §1-26.       E-Filed and/or E-Served pursuant to C.R.C.P. 121, §1-26.


/s/ Matthew M. Holycross                                       /s/ Phil Harding
Jeffrey A. Springer, Reg. No. 6793                             Phil Harding, Reg. No. 20411
Matthew M. Holycross, Reg. No. 40463                           Chris Parrish, Reg. No. 44874
Co-counsel for Plaintiffs                                      Co-counsel for Plaintiffs

Plaintiffs’ Address:
5699 S. Cedarwood Road
Greenwood Village, CO 80121
